1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6     ANTONIO CHAVEZ-JUAREZ,                          Case No. 3:17-cv-00192-MMD-WGC
7                                     Petitioner,                   ORDER
            v.
8
      STATE OF NEVADA, et al.,
9
                                  Respondents.
10

11         This 28 U.S.C. § 2254 habeas corpus action is before the Court on motions for

12   extension of time by both parties. The Court finds good cause exists to grant the motions.

13         It is therefore ordered that Petitioner’s first and second motions for extension of

14   time to file a first-amended petition (ECF Nos. 12, 13) are both granted nunc pro tunc.

15         It is further ordered that Respondents’ motion for extension of time to file a

16   responsive pleading (ECF No. 16) is granted. Respondents must file their responsive

17   pleading on or before July 15, 2019.

18         DATED THIS 26th day of June 2019.

19
20                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
